Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1 1ofof4647            FILED
                                                                           2021 Feb-11
                                                                                 Feb-02 AM
                                                                                        PM 09:02
                                                                                           01:41
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2 2ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3 3ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4 4ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page5 5ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page6 6ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page7 7ofof4647
Case 7:19-cv-00669-LSC Document 246-13 Filed 02/02/21 Page 8 of 47
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page8 9ofof4647
Case
  Case
     7:19-cv-00669-LSC
       7:19-cv-00669-LSCDocument
                          Document
                                 246-13
                                   246 Filed
                                        Filed02/02/21
                                              02/02/21 Page
                                                        Page910
                                                              of of
                                                                 4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1011ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1112ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1213ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1314ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1415ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1516ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1617ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1718ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1819ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page1920ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2021ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2122ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2223ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2324ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2425ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2526ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2627ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2728ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2829ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page2930ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3031ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3132ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3233ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3334ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3435ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3536ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3637ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3738ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3839ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page3940ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4041ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4142ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4243ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4344ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4445ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4546ofof4647
Case
 Case7:19-cv-00669-LSC
       7:19-cv-00669-LSC Document
                          Document246-13
                                   246 Filed
                                         Filed02/02/21
                                               02/02/21 Page
                                                         Page4647ofof4647
